DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on 05 November 2019. 
It is noted, however, that applicant has not filed a certified copy of the CN 2019110720073 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Yungping Chiang on 23 March 2022.
The application has been amended as follows:

1. (Canceled)
A bionic artificial interphalangeal joint [[comprising: 
a first [[middle phalanx prosthesis (11) sized and configured to be fixed proximally to a middle phalanx, and a first distal phalanx prosthesis (21) sized and configured to be fixed distally to a distal phalanx, the first middle phalanx prosthesis (11) sized and configured to articulate with the first distal phalanx prosthesis (21), wherein:
[[

a proximal end of the first middle phalanx prosthesis (11) is sized and configured to be fixed to a middle phalanx, and a distal end of the first middle phalanx prosthesis (11) is provided with a first receiving groove (31),
a distal end of the first distal phalanx prosthesis (21) is sized and configured to be fixed to a distal phalanx, and a proximal end of the first distal phalanx prosthesis (21) is provided with a first turning tip (41),
a first bowl-shaped gasket (51) is provided between the first receiving groove (31) and the first turning tip (41), and the first turning tip (41) is fixed 1rotatably in the first bowl-shaped gasket (51), and the first bowl-shaped gasket (51) is fixed rotatably in the first receiving groove (31); 
wherein, both the first turning tip (41) and the first bowl-shaped gasket (51) can only reciprocate in the same direction, 5when the first distal phalanx prosthesis (21) is bent toward middle phalanx prosthesis (11) under an action of external force, the first turning tip (41) and the first bowl-shaped gasket (51) firstly rotate relative to each other; and after the rotation reaches the limit position, the first bowl-shaped gasket (51) and the first receiving groove (31) can rotate 10relative to each other when the first distal phalanx prosthesis (21) receives a greater force, and
a second proximal phalanx prosthesis (12) sized and configured to be fixed proximally to a proximal phalanx, and a second middle phalanx prosthesis (22) sized and configured to be fixed distally to the middle phalanx, the second proximal phalanx prosthesis (12) sized and configured to articulate with the second middle phalanx prosthesis (22), wherein:
a proximal end of the second proximal phalanx prosthesis (12) is sized and configured to be fixed to a proximal phalanx, and a distal end of the second proximal phalanx prosthesis (12) is provided with a second receiving groove (32),
a distal end of the second middle phalanx prosthesis (22) is sized and configured to be fixed to a middle phalanx, and a proximal end of the second middle phalanx prosthesis (22) is provided with a second turning tip (42),
a second bowl-shaped gasket (52) is provided between the second receiving groove (32) and the second turning tip (42), and the second turning tip (42) is fixed 1rotatably in the second bowl-shaped gasket (52), and the second bowl-shaped gasket (52) is fixed rotatably in the second receiving groove (32); 
wherein, both the second turning tip (42) and the second bowl-shaped gasket (52) can only reciprocate in the same direction, 5when the second middle phalanx prosthesis (22) is bent toward the inner side of the finger relative to the second proximal phalanx prosthesis (12) under an action of external force, the second turning tip (42) and the second bowl-shaped gasket (52) firstly rotate relative to each other; and after the rotation reaches the limit position, the second bowl-shaped gasket (52) and the second receiving groove (32) can rotate 10relative to each other when the second middle phalanx prosthesis (22) receives a greater force, 
wherein the size and shape of the first turning tip (41) is different from the size and shape of the second turning tip (42).
3. (Currently Amended) The bionic artificial interphalangeal joint according to claim 2, characterized in that: 
the first distal phalanx prosthesis (21) is provided with a first bending limit stopper 15(61), when the first distal phalanx prosthesis (21) is bent at a predetermined angle relative to the first [[middle phalanx prosthesis (11) under an action of external force, the first bending limit stopper (61) abuts against the first [[middle phalanx prosthesis (11), thereby restricting the first distal phalanx prosthesis (21) from continuing to bend.
4. (Canceled)
5. (Currently Amended) The bionic artificial interphalangeal joint according to claim [[2, wherein: 
the second [[middle phalanx prosthesis (22) is provided with a second bending limit stopper (62), when the second [[middle phalanx prosthesis (22) is bent at a predetermined angle 3relative to the second proximal phalanx prosthesis (12) under an action of external force, the second bending limit stopper (62) abuts against the second proximal phalanx prosthesis (12), thereby restricting the second [[middle phalanx prosthesis (22) from continuing to bend.  
6. (Currently Amended) The bionic artificial interphalangeal joint according to claim [[2, wherein: 
the proximal end of the second [[middle phalanx prosthesis (22) is provided with a second curved rod (72), and the second [[middle phalanx prosthesis (22) is connected with the second turning tip (42) through the second curved rod (72); 
[[sized and configured to be bent toward the inner side of the finger; 
[[sized and configured to be bent at an angle of 30 to 45 degrees.
7. (Currently Amended) The bionic artificial interphalangeal joint according to claim 6, characterized in that: 
[[a wall of the second receiving groove (32) is provided with a first notch (81) in the direction close to the inner side of the finger, 
the second bowl-shaped gasket (52) is provided with a second notch (82) in 20the direction close to the inner side of the finger, 
and when the second [[middle phalanx prosthesis (22) is bent, the second curved rod (72) can be inserted into the first notch (81) and the second notch (82), so that the bending angle of the second [[middle phalanx prosthesis (22) is above 90 degrees.
8. (Currently Amended) The bionic artificial interphalangeal joint according to claim [[2, wherein: 

a third [[metacarpal prosthesis (13) sized and configured to be fixed proximally to [[a metacarpal bone 5and a third [[proximal phalanx prosthesis (23) sized and configured to be fixed distally to the proximal phalanx, wherein: 
[[

a proximal end of the third metacarpal prosthesis (13) is sized and configured to be fixed to the metacarpal bone, and a distal end of the third metacarpal prosthesis (13) is provided with a third receiving groove (33),
a distal end of the third proximal phalanx prosthesis (23) is sized and configured to be fixed to a proximal phalanx, and a proximal end of the third proximal phalanx prosthesis (23) is provided with a third turning tip (43),
10a third bowl-shaped gasket (53) is provided between the third receiving groove (33) and the third turning tip (43), and the third turning tip (43) is fixed rotatably in the third bowl-shaped gasket (53), and the third bowl-shaped gasket (53) is fixed rotatably in the third receiving groove (33); 
wherein, the third turning tip (43) can rotate in any direction, 
[[proximal phalanx prosthesis (23) is provided with a third curved rod (73), and the third [[proximal phalanx prosthesis (23) is connected with the third turning tip (43) through the third curved rod (73); 

9. (Currently Amended) The bionic artificial interphalangeal joint according to claim 8, wherein: 
[[a wall of the third receiving groove (33) is provided with a third notch 5(83) in the direction close to the inner side of the finger, 
the third bowl-shaped gasket (53) is provided with a fourth notch (84) in the direction close to the inner side of the finger, 
and when the third [[proximal phalanx prosthesis (23) is bent to the inner side of the 5finger, the third curved rod (73) can be inserted into the third notch (83) and the fourth notch (84), so that the third [[proximal phalanx prosthesis (23) is bent toward the inner side of the finger at an angle above 90 degrees.
10. (Currently Amended) The bionic artificial interphalangeal joint according to claim 8, wherein: 
10the third [[proximal phalanx prosthesis (23) is provided with a third bending limit stopper (63), 
when the third [[proximal phalanx prosthesis (23) is bent at a predetermined angle relative to the third [[metacarpal prosthesis (13) under an action of external force, the third bending limit stopper (63) abuts against the third [[metacarpal prosthesis 15(13), thereby restricting the third [[proximal phalanx prosthesis (23) from continuing to bend.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a bionic artificial interphalangeal joint comprising the combination of structural and functional limitations as set forth in above-amended claim 2, particularly comprising:
a first middle phalanx prosthesis (11) sized and configured to be fixed proximally to a middle phalanx, and a first distal phalanx prosthesis (21) sized and configured to be fixed distally to a distal phalanx, the first middle phalanx prosthesis (11) sized and configured to articulate with the first distal phalanx prosthesis (21), wherein:
a proximal end of the first middle phalanx prosthesis (11) is sized and configured to be fixed to a middle phalanx, and a distal end of the first middle phalanx prosthesis (11) is provided with a first receiving groove (31),
a distal end of the first distal phalanx prosthesis (21) is sized and configured to be fixed to a distal phalanx, and a proximal end of the first distal phalanx prosthesis (21) is provided with a first turning tip (41),
a first bowl-shaped gasket (51) is provided between the first receiving groove (31) and the first turning tip (41), and the first turning tip (41) is fixed 1rotatably in the first bowl-shaped gasket (51), and the first bowl-shaped gasket (51) is fixed rotatably in the first receiving groove (31); 
wherein, both the first turning tip (41) and the first bowl-shaped gasket (51) can only reciprocate in the same direction, 5when the first distal phalanx prosthesis (21) is bent toward the inner side of the finger relative to the first middle phalanx prosthesis (11) under an action of 
a second proximal phalanx prosthesis (12) sized and configured to be fixed proximally to a proximal phalanx, and a second middle phalanx prosthesis (22) sized and configured to be fixed distally to the middle phalanx, the second proximal phalanx prosthesis (12) sized and configured to articulate with the second middle phalanx prosthesis (22), wherein:
a proximal end of the second proximal phalanx prosthesis (12) is sized and configured to be fixed to a proximal phalanx, and a distal end of the second proximal phalanx prosthesis (12) is provided with a second receiving groove (32),
a distal end of the second middle phalanx prosthesis (22) is sized and configured to be fixed to a middle phalanx, and a proximal end of the second middle phalanx prosthesis (22) is provided with a second turning tip (42),
a second bowl-shaped gasket (52) is provided between the second receiving groove (32) and the second turning tip (42), and the second turning tip (42) is fixed 1rotatably in the second bowl-shaped gasket (52), and the second bowl-shaped gasket (52) is fixed rotatably in the second receiving groove (32); 
wherein, both the second turning tip (42) and the second bowl-shaped gasket (52) can only reciprocate in the same direction, 5when the second middle phalanx prosthesis (22) is bent toward the inner side of the finger relative to the second proximal phalanx prosthesis (12) under an action of external force, the second turning tip (42) and the second bowl-shaped 
wherein the size and shape of the first turning tip (41) is different from the size and shape of the second turning tip (42).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 3008292
FR 3004921
US 4,304,011
US 6,352,560
US 4,106,128
US PG Pub No. 2010/0256770 A1
US PG Pub No. 2014/0188238 A1

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774